DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on March 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2022.
Applicant’s election without traverse of the species of Compound 54 (structure depicted below for convenience) in the reply filed on March 9, 2022 is acknowledged.

    PNG
    media_image1.png
    145
    277
    media_image1.png
    Greyscale

The elected species represents an indolo[2,3-c]carbazole compound represented by the generic formula:

    PNG
    media_image2.png
    137
    135
    media_image2.png
    Greyscale

wherein:
R1 is a biphenyl substituted with -CD3 (i.e., 
    PNG
    media_image3.png
    71
    91
    media_image3.png
    Greyscale
);
R2 is a triphenyl group (i.e., 
    PNG
    media_image4.png
    67
    117
    media_image4.png
    Greyscale
); and
R3, R4 and R5 are hydrogen.
 The elected species has -CD3 (i.e., deuterated methyl group) as the R substituent, wherein ‘R has one carbon atom’.
It is noted that claims 1-3, and 9-11 encompass the elected species.  (Claims 4-7 which recite limitation that ‘R contains at least two carbon atoms to six carbon atoms’ and claim 8 which recites ‘R is cycloalkyl or spiroalkyl’, do not read on elected species).
The guidelines in MPEP § 803.02 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  Relevant portion of MPEP § 803.02 is provided here for convenience:
As an example, in the case of an application with a Markush-type claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush-type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush-type claim and claims to the elected species shall be rejected, and claims to the nonelected species would be held withdrawn from further consideration. A second action on the rejected claims can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a).

On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

The elected species was not found in the prior art and the search was expanded to indolo[2,3-c]carbazole compound represented by the generic formula:

    PNG
    media_image2.png
    137
    135
    media_image2.png
    Greyscale

wherein:
R1 is a biphenyl substituted with -CD3 (i.e., 
    PNG
    media_image3.png
    71
    91
    media_image3.png
    Greyscale
) or a substituted biphenyl group, wherein the substituent R is C1 alkyl (i.e., CH3 and contains one carbon atom);
R2 is a triphenyl group (i.e., 
    PNG
    media_image4.png
    67
    117
    media_image4.png
    Greyscale
) or a substituted biphenyl group, wherein the substituent R is C1 alkyl (i.e., CH3 and contains one carbon atom); and
R3, R4 and R5 are hydrogen
and art was found.  Claims 1-3, and 9-11 read on the expanded subgenus.
Claims 4-8 (in full) and claims 1-3 and 9-11 (all in part, other than the above indicated subgenus of indolo[2,3-c]carbazole compounds) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Improper Markush Grouping Rejection
	Claims 1-3, and 9-11 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the instant claims recite many structures that do not share any structural elements.  For example, see:

    PNG
    media_image5.png
    89
    180
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    116
    143
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    149
    115
    media_image7.png
    Greyscale

	In structures 1 and 2 above, there is no common structural feature and in structures 2 and 3, the common structural feature is the phenyl group, which in itself does not appear to contribute to the use recited for the compounds.
In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).
	Note:	The rejection may be overcome by amending claims consistent with the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the claims, the terms “comprising” or “comprises” (all occurrences) are open ended.  ‘Comprising’ or ‘comprises’ in a compound claim, leaves the claim open for the inclusion of unspecified groups and/or substituents.  The use of the above phrase causes the claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 171 USPQ 693 (CCPA 1971).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., U.S. Patent No. 5,843,607.  The instant claims read on reference disclosed compounds.  See the reference disclosed indolocarbazole compound of (IIIa) in col. 3.  The reference provides examples of aryl groups within the scope of substituents on the indolocarbazole genus, see for example, at col. 13-14.  Further, the reference specifically discloses indolo[2,3-c]carbazole compounds, see compounds 36-41 in col. 16 (representative structures depicted below for convenience).  The reference teaches that the reference disclosed compounds are useful as photoconductive imaging members, see col. 3.

    PNG
    media_image8.png
    151
    239
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    24
    261
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Claim(s) 1-3, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspuru-Guzik et al., WO 2015/175678.  The instant claims read on reference disclosed organic molecules that are useful as organic light-emitting diode materials.  See the reference disclosed generic structural formula (XII) at page 2, and the corresponding species in Tables 1-14.  The reference specifically discloses indolo[2,3-c]carbazole compounds having a biphenyl attached to each of the ring nitrogen of the indolo[2,3-c]carbazole, wherein the phenyl is further substituted by at least one methyl group.  For example, see compound E63 (Fig. 35D, page 54/256); E219 (Fig. 35N, page 64/256); G57 (Fig. 37E, page 78/256); etc. (representative structures depicted below for convenience).  The reference teaches that the reference disclosed compounds are useful in organic layer between first and second electrodes, see page 5.

    PNG
    media_image11.png
    122
    239
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    113
    223
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    108
    232
    media_image13.png
    Greyscale


Claim(s) 1-3, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aguilera-Iparraguirre et al., WO 2017/011531 (effective filing date: July 13, 2015).  The instant claims read on reference disclosed compounds that are disclosed to be useful as organic light-emitting diode materials.  See the generic structural formula (G-1) at pages 11-12, wherein D can be indolo[2,3-c]carbazole (i.e., 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
) and the corresponding species listed in Table R at pages 121-139.  Particularly, see compounds R3, R4 (page 121); R16 (page 123); R30, R32 (page 126); R42, R43 (page 128); R46, R48 (page 129); etc.  The reference teaches that the reference disclosed compounds are useful in organic layer between first and second electrodes, see page 2.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US 2016/0293855 (published: October 6, 2016; effective filing date: April 6, 2015).
The reference teaches a generic group of indolo[2,3-c]carbazole compounds, which are structurally analogous to applicant's instantly claimed compounds.  See the generic Formula I in page 2; and the corresponding species at pages 7-25, see for example, compound B2 at page 13 (representative structures depicted below for convenience):

    PNG
    media_image16.png
    121
    243
    media_image16.png
    Greyscale
	
    PNG
    media_image17.png
    241
    243
    media_image17.png
    Greyscale

The reference teaches that the indolocarbazole compounds have excellent charge-transport properties and useful for organic electronic devices, see page 2, paragraph [0016].  The instant claims differ by requiring a substituent R on the indolocarbazole containing compound and the claims recite that R can be alkyl, for example, methyl.  See for example, compound 53 of instant claim 11, differs from reference disclosed compound B2 by having a methyl substituent on the terminal phenyl group.  
Compound B2 in US 2016/0293855
Compound 53 in claim 11 of 17/102,672

    PNG
    media_image17.png
    241
    243
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    146
    278
    media_image18.png
    Greyscale



Therefore, the instant claims are drawn to compounds that differ from the reference compound having a methyl in place of a hydrogen (i.e., H vs. Methyl) of the reference disclosed compound B2.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., useful in organic light emitting devices.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such structurally analogous compounds are expected to possess similar properties.  It has been held that compounds that are structurally analogous to prior art compounds are prima facie obvious, absent a showing of unexpected results.
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.

Note:	It is acknowledged that the instant application is a Divisional of U.S. S.No. 15/789,096, now U.S. Patent No. 10,897,016.  The generic structures of the compounds allowed in the parent application (now US’016) have been excluded from claim 1.  The dependent claims 9 and 11 contain subject matter that is excluded from claim 1.  Applicant’s attention is directed to last three lines of claim 9 (page 74 of claim listing); and Compounds 93 and 94 (page 83 of claim listing) that fall within the excluded portion of the genus, which should be deleted.

	Receipt is acknowledged of the Information Disclosure Statements filed on November 24, 2020; and December 14, 2021, and copies are enclosed herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

June 14, 2022